       Case 2:19-cv-02636-KHV-KGG Document 1 Filed 10/16/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION

AKIRA S. LEWIS,                              )
                                             )
               Plaintiff,                    )
                                             )       Case No.
v.                                           )
                                             )
CITY OF LAWRENCE, KANSAS et al.,             )
                                             )       JURY TRIAL DEMANDED
               Defendants.                   )


                        NOTICE OF REMOVAL OF CIVIL ACTION

TO: Clerk of the United States District Court for the District of Kansas

       PLEASE TAKE NOTICE that Defendants City of Lawrence, Kansas (“City”), Lawrence

Police Department (“LPD”), Chief Gregory Burns (“Burns”) and Ian McCann (“McCann”) by and

through their undersigned counsel, Sean M. Sturdivan and Elizabeth Evers Guerra of Sanders

Warren Russell & Scheer LLP, and pursuant to 28 U.S.C. §1441, §1446 and Rule 81.1(a), invoke

this Court’s jurisdiction under the provisions of 28 U.S.C. §1331, and states the following grounds

for removal:

       1.      On September 20, 2019, an action was commenced in the Seventh Judicial District

Court of Douglas County, Kansas, entitled Akira S. Lewis v. City of Lawrence, Kansas, Lawrence

Police Department, Chief Gregory Burns, Ian McCann and Brindley Blood, Case Number 2019-

CV-000307.



       2.      Service was accepted on behalf of Defendants City, LPD, Burns and McCann on

September 27, 2019. Under 28 U.S.C. §1446(b)(1), a notice of removal may be filed within 30

days after any defendant has received service of process or has waived service of process. Murphy
       Case 2:19-cv-02636-KHV-KGG Document 1 Filed 10/16/19 Page 2 of 4




Bros., Inc. v. Michetti Pipe Stringing, Inc., 119 S.Ct. 1322, 526 U.S. 344, 350 (1999). As such,

Defendants’ Notice of Removal is timely filed under 28 U.S.C. §1446(b).

       3.      As the state court action was filed in Douglas County, Kansas, removal to the

Kansas City Division is proper pursuant to Rule 81.1(b)(1).

       4.      All currently served defendants have consented to removal.

       5.      Pursuant to Rule 81.2, a copy of all process, pleadings and orders served upon

Defendants City, LPD, Burns and McCann in the state court action are attached hereto as Exhibit

“A”.

       6.      This Notice of Removal is being filed pursuant to 28 U.S.C. § 1331, 1441 and 1446

based upon federal question. This action is a civil action of which this Court has original

jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this Court by a defendant

pursuant to the provisions of 28 U.S.C. § 1441(a) in that it arises under 42 U.S.C. § 1983, et seq.

       7.      Plaintiff Akira S. Lewis, through his counsel of record, is hereby notified that the

aforementioned case has been removed to the United States District Court, District of Kansas,

Kansas City Division. A Notice to the parties and state court has been filed pursuant to Rule

81.1(c)(1) & (2).

       7.      A Notice of Filing of Notice of Removal was filed with the Seventh Judicial District

Court of Douglas County, Kansas on this date and a copy of such is attached as Exhibit “B.”

       8.      Defendants City, LPD, Burns and McCann request a trial by jury in this matter.

       WHEREFORE, Defendants City of Lawrence, Kansas, Lawrence Police Department,

Chief Gregory Burns and Ian McCann pray that this action be removed from the Seventh Judicial

District Court of Douglas County, Kansas, where it is now pending, to the United States District

Court for the District of Kansas, Kansas City Division, that this Court accept jurisdiction of this



                                                 2
       Case 2:19-cv-02636-KHV-KGG Document 1 Filed 10/16/19 Page 3 of 4




action and that this action be placed on the docket of this Court for further proceedings as though

this case had originally been instituted in this Court.



                                              Respectfully submitted,


                                                /s/ Elizabeth Evers Guerra
                                               Sean M. Sturdivan            KS #21286
                                               Elizabeth Evers Guerra       KS #22580
                                               Sanders Warren Russell & Scheer LLP
                                               40 Corporate Woods
                                               9401 Indian Creek Parkway, Suite 1250
                                               Overland Park, Kansas 66210
                                               Ph: (913) 234-6100; Fax: (913) 234-6199
                                               Email: s.sturdivan@swrsllp.com
                                               Email: e.evers@swrsllp.com
                                               ATTORNEYS FOR DEFENDANTS
                                               CITY OF LAWRENCE, KANSAS,
                                               LAWRENCE POLICE DEPARTMENT,
                                               CHIEF GREGORY BURNS, & IAN McCANN




                                                  3
       Case 2:19-cv-02636-KHV-KGG Document 1 Filed 10/16/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of October 2019, the foregoing was filed with the Clerk
of the Court using the CM/ECF efiling system. In addition, a true and accurate copy of the
foregoing was served via U.S. Mail, postage prepaid, upon:

Shaye L. Downing
Danielle N. Davey
SLOAN, EISENBARTH, GLASSMAN,
MCENTIRE & JARBOE, L.L.C.
900 Massachusetts, Ste 200
Lawrence, KS 66044
Phone: (785) 842-6311
Fax: (785) 842-6312
Email: sdowning@sloanlawfirm.com
       ddavey@sloanlawfirm.com
ATTORNEYS FOR PLAINTIFF


                                                       /s/ Elizabeth Evers Guerra
                                                      Attorney




                                                 4
